In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated November 22, 2002, as granted the motion of the defendants Bruce Dunlop, Robert Dunlop, and Viation Inc., doing business as Blockbuster Video, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendants Bruce Dunlop, Robert Dunlop, and Viation, Inc., doing business as Blockbuster Video (hereinafter the defendants), established their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition to the defendants’ motion, the plaintiffs failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the defendants’ alleged negligence in maintaining the subject parking lot proximately caused the plaintiffs’ injuries (see Alvarez v Prospect Hosp., supra; Dormena v Wallace, 282 AD2d 425 [2001]). Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.